United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-621
Issued: September 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal from the February 7, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied an increased schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of the case. The Board also has jurisdiction to review the Office hearing representative’s
August 1, 2007 decision affirming the Office’s denial.
ISSUE
The issue is whether appellant has more than a 25 percent permanent impairment of her
right upper extremity.
FACTUAL HISTORY
On May 14, 1994 appellant, then a 45-year-old letter carrier, injured her right thumb
when she tripped over a tray and put her hand out to stop her fall. The Office accepted her claim
for right thumb sprain and de Quervain’s disease, right wrist. Appellant received a schedule
award for a 25 percent permanent impairment of her right upper extremity.

On the prior appeal,1 the Board set aside the Office’s June 4, 2004 decision affirming the
denial of an increased schedule award and remanded the case for further development. The
Board found that the opinion of the impartial medical specialist did not permit a proper
application of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001):
“Dr. Zeidman, the impartial medical specialist, reported that appellant had ‘good
motion’ in both hands; it was symmetrical bilaterally. He also noted ‘good
residual motion’ following her de Quervain’s release. Although the Office
interpreted these remarks to mean no loss of motion, Dr. Zeidman reported no
actual measurements. This prevents the Board from using the A.M.A., Guides to
determine as a matter of fact whether appellant has an impairment of her right
upper extremity due to loss of motion.… A physician’s description of ‘full’ or
‘normal’ or ‘good’ range of motion may well be accurate, but as a reviewing and
adjudicatory body, the Board must be able to determine whether the clinical
findings show any impairment under the protocols of the A.M.A., Guides.… The
Board therefore cannot accept Dr. Zeidman’s descriptions as ‘full’ or ‘normal’ or
‘good’ range of motion without specific range of motion findings to support this
stated conclusion.”2
After obtaining a supplemental report from the impartial medical specialist, the Office
again denied an increased schedule award. An Office hearing representative found, however,
that the impartial medical specialist still failed to provide the necessary clinical information. She
remanded the case for referral to a second impartial medical specialist.
The Office referred appellant, together with the case record and a statement of accepted
facts, to Dr. Stanley R. Askin, a Board-certified orthopedic surgeon, for an impartial medical
evaluation. On October 20, 2006 Dr. Askin related appellant’s history, reviewed medical
evidence and described his findings on examination. He reported no objective clinical evidence
of any right upper extremity impairment. Appellant had no objective restriction of motion for
thumb or wrist. There was no atrophy, and appellant’s reports of incredible insensitivity were
not corroborated by abnormal skin appearance, lack of sweat or the presence of ulcerations that
would occur in an insensate hand. Dr. Askin noted that appellant’s complaints did not have the
indicia of reliability, as she smiled while reporting she was hurting.
Dr. Askin explained the nature of de Quervain’s disease -- a form of tendinitis affecting
the abductor pollicis longus and extensor pollicis brevis tendons. Noting the applicable portion
of the A.M.A., Guides, he reported that appellant “does not have objective findings of any other
factor that would warrant a permanent impairment rating at this late date and tend[i]nitis is not an
ipso facto determinant of permanent impairment.” Dr. Askin concluded that appellant’s
condition did not present any justification based on the A.M.A., Guides for accepting that she
still had a permanent condition pertaining to her accepted work injury. He added that appellant’s

1

Docket No. 05-1107 (issued September 20, 2005).

2

The facts of this case, as set forth in the Board’s prior decisions, are hereby incorporated by reference.

2

clinical presentation in 1997, as reported by her attending physician, was no longer an accurate
depiction of her current musculoskeletal status.3
Following review by its medical adviser, the Office issued a decision on February 7, 2007
finding that Dr. Askin’s opinion represented the weight of the medical evidence and established
that appellant had no permanent impairment of the right upper extremity in excess of the 25
percent previously awarded. After an oral hearing on June 12, 2007, an Office hearing
representative issued a decision on August 1, 2007 affirming the denial of an increased schedule
award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.7
When the Office secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting a defect in the original report. When the impartial
medical specialist’s statement of clarification or elaboration is not forthcoming or if the specialist
is unable to clarify or elaborate on the original report or if the specialist’s supplemental report is
also vague, speculative, or lacks rationale, the Office must submit the case record together with a
detailed statement of accepted facts to a second impartial specialist for a rationalized medical
opinion on the issue in question.8 Unless this procedure is carried out by the Office, the intent of

3

In 1997 appellant’s physician reported a 58 percent impairment of the right upper extremity due to loss of thumb
motion, various sensory nerve losses and loss of grip strength.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

5 U.S.C. § 8123(a).

7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

8

See Nathan L. Harrell, 41 ECAB 402 (1990).

3

the Act will be circumvented when the impartial specialist’s medical report is insufficient to
resolve the conflict of medical evidence.9
ANALYSIS
Dr. Askin, the orthopedic surgeon and impartial medical specialist, properly evaluated the
impairment of appellant’s right upper extremity due to loss of wrist motion. He reported 80
degrees dorsiflexion (extension) and 80 degrees palmar flexion (flexion) of the right wrist.
According to Table 16-28, page 467 of the A.M.A., Guides, appellant has no impairment due to
loss of wrist flexion or extension. Dr. Askin reported 35 degrees ulnar deviation and 20 degrees
radial deviation, or no impairment under Table 16-31, page 469. Supination of 90 degrees and
pronation of 80 degrees (measures of forearm rotation) show no impairment under Table 16-37,
page 474.
Dr. Askin offered medical rationale sufficient to establish that appellant has no objective
sensory loss. He noted the lack of reliability in reporting pain, the absence of atrophic or
dystrophic changes about either hand and the lack of confirmation from sweat pattern or skin
tone or ulcerations.
Dr. Askin reported thumb adduction to within one centimeter of the fifth metacarpal
head, which represents no impairment under Table 16-8b, page 459. But his other findings
relating to thumb motion require clarification. He reported “full” motion of thumb
interphalangeal (IP), metacarpophalangeal (MP) and carpometacarpal (CMC) joints. As the
Board explained on the prior appeal, such vaguely described findings as “full” motion of the
thumb do not permit a proper application of the A.M.A., Guides. If appellant is able to flex her
right thumb’s IP joint to 80 degrees and extend it to at least +10 degrees,10 if she is able to flex
the MP joint to 60 degrees and extend it to 0, or the neutral position,11 if she has at least 45
degrees radial abduction12 and at least eight centimeters measured thumb opposition,13 Dr. Askin
should so report. Neither the Office nor the Board may assume that is what he means by “full”
motion of the IP, MP and CMC joints.
Dr. Askin reported thumb abduction away from the index tip as 14½-17 cm. But Figure
16-16, page 458 of the A.M.A., Guides, measures thumb radial abduction in terms of the angle of
separation formed between the first and second metacarpal in the coronal plane, not in terms of
distance from the index tip. Dr. Askin did not report a finding for thumb opposition, measured in

9

Harold Travis, 30 ECAB 1071 (1979).

10

A.M.A., Guides 456 (Figure 16-12).

11

Id. at 457 (Figure 16-15).

12

Id. at 459 (Table 16-8a).

13

Id. at 460 (Table 16-9).

4

centimeters as the largest achievable distance between the flexor crease of the thumb IP joint to
the distal palmar crease directly over the third MP joint.14
Additional clarification is required for Dr. Askin’s findings on grip strength: “Grip
strength on the hand dynamometer is 10/14 at I; 12/18 at III, and 10/15 pounds at V.” The Board
can convert the reported pounds to the required kilograms, but Dr. Askin should make clear
whether he means 10 pounds right/14 pounds left at Level I, 12 pounds right/18 pounds left at
Level III and 10 pounds right/15 pounds left at Level V. It is important for the Office to note
that decreased strength cannot be rated in the presence of decreased motion.15
Because Dr. Askin’s findings for thumb motion pose the same problem as the findings of
the previous impartial medical specialist, the Board must again set aside the Office decisions
denying an increased schedule award and remand the case for a supplemental report that
provides specific goniometric readings and linear distance measurements. The Office should ask
Dr. Askin to compare his clinical measurements to the appropriate tables and figures in the
A.M.A., Guides, not only for the six remaining units of thumb motion but for grip strength in
Chapter 16.8b, pages 508 and 509. This will help ensure a proper evaluation of impairment
under the A.M.A., Guides.
CONCLUSION
The Board finds that this case is not in posture for decision. The opinion of the impartial
medical specialist requires clarification.
ORDER
IT IS HEREBY ORDERED THAT the August 1 and February 7, 2007 decisions of the
Office of Workers’ Compensation Programs are set aside. The case is remanded for further
action consistent with this opinion.
Issued: September 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

Id. at 459-60.

15

Id. at 508.

5

Michael E. Groom, Alternate Judge, dissenting:
In the prior appeal, Dr. Zeidman found no permanent impairment to appellant’s right arm
caused by the accepted de Quervain’s tenosynovitis. Examination by the physician was reported
as somewhat inconsistent on sensory examination, with good residual motion and healing
following surgery. Dr. Zeidman noted no objective signs of permanent impairment. In
critiquing the report, the Board relied upon the Office procedure manual to find the report
deficient as no actual range of motion measurements were reported. In this regard, the procedure
manual provides:
“The report of the examination must always include the following:
(1) A detailed description of the impairment which includes, where
applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decreases in
strength or disturbance of sensation, or other pertinent description of the
impairment.”16
Based on the Board’s remand, the Office referred appellant for a second impartial
medical evaluation performed by Dr. Askin, a Board-certified orthopedic surgeon specializing in
the hand. His examination of appellant also found no permanent impairment to the right upper
extremity. Dr. Askin found no restriction of the right thumb or wrist, no atrophy of the right arm
musculature and opined that appellant’s complaints of “incredible insensitivity” were not
corroborated and had no indicia of reliability. He noted full motion of the IP, MCP and CMC
joints of both thumbs. Finkelstein’s test for de Quervain’s was negative bilaterally, although
appellant reported a diffuse discomfort over the radial side of her right distal forearm. Dr. Askin
addressed the nature of the accepted condition affecting the abductor pollicis longus and extensor
pollicis brevis tendons that extend from the wrist into the thumb.17 He reviewed the medical
evidence from 1995, noting that repeat electromyograms were at best “borderline” for right
carpal tunnel syndrome. Dr. Askin stated that Dr. Jani had suggested surgical release “out of
frustration” in light of the lack of clear corroborative evidence. Upon surgery, he noted that
Dr. Jani had injected the presumably affected area but that appellant did not get any relief. This
inferred that either the injection did not reach the affected area or that appellant did not have
de Quervain’s. However, Dr. Askin recognized that he was guided by the statement of accepted
facts in accepting the diagnosis of de Quervain’s syndrome. He advised that there was no
objective clinical evidence of any right upper extremity impairment and that appellant was
capable of returning to full-duty work without restriction. With regard to the restriction of
motion in terms of degrees of active retained motion, Dr. Askin’s stated: “[Appellant] has no
objective restriction of motion for the digits, thumbs, wrists, forearms, elbows, shoulders and
neck. She did actively limit her thumb motion insofar as terminal adduction and abduction but
this is not based upon any joint limitation but rather lack of exertion.”
16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 8.808.6(c)(1) (August 2002).
17

The function of the abductor pollicis longus is to abduct the thumb at the carpometacarpal (CMC) joint, thereby
advancing the digit anterior relative to the palm of the hand.

6

As noted, the procedure manual simply provides that the report of an examination
include, where applicable, the loss in degrees of motion of the affected member. When a
physician finds no evidence of permanent impairment to the member and characterizes range of
motion as “full,” no applicable “loss” has been found. In this case, Dr. Askin set forth relevant
range of motion measurements for the wrist and right thumb, the measurements reflecting no
permanent impairment under the A.M.A. Guides. He identified the tendons which extend from
the wrist into the thumb, advising that the nature of the accepted condition was an inflammation
of the tendons which had resolved and did not warrant any permanent impairment rating.
Dr. Askin is a Board-certified specialist in the applicable field. Having joined in the prior
remand, I believe the medical evidence to be sufficiently developed to affirm the Office’s
determination that appellant has not established impairment greater than the 25 percent
previously awarded. I would affirm the Office’s decision denying an additional schedule award.

Michael E. Groom
Employees’ Compensation Appeals Board

7

